On Motion for Rehearing.
HAWKINS, J.
We believe our former-disposition of the ease correct, but in the-opinion one matter is not adverted to upon which appellant insists, viz. that section 2d,, c. 61, Acts 1st C. S. 37th Leg. (Vernon’s Ann. Pen. Code Supp. 1922, art. 588¼a4) providing that no person over 25 years of age-should have the benefit of the Suspended. Sentence Law who might be convicted of *753violating tlie provisions of the liquor law, is obnoxious to section 36, art. 3, of the Constitution, prohibiting the amendment of k law by reference to its title. He admits that Davis v. State, 93 Tex. Cr. R. 192, 246 S. W. 395, is adverse to his contention, but questions the soundness of that opinion. The exact question was before us again in Rambo v. State, 258 S. W. 827, Guse v. State, 260 S. W. 852, and several other cases not yet reported, and the holding in the Davis Case reaffirmed. The Thirty-Fifth Legislature (Acts 4th C. S. c. 16 [Vernon’s Ann. Pen. Code Supp. 1922, arts. 173½g-173½o]) denounced as crimes certain acts with persons in the military or naval service, and by section 5 denied the benefit of the Suspended Sentence Law to those convicted. In Ex parte Wilson, 85 Tex. Cr. R. 554, 213 S. W. 984, the same contention was made with reference to that statute as is now urged in the present case, but was not sustained.
The motion for rehearing' is overruled.